Per Curiam.
Petitioner requests that we reconsider our decision of November 2, 1954, by virtue of which we denied the issuance of the writ of certiorari requested by her.
The careful perusal which we have once more made of her request convinces us that our order was fully justified; *437and the new points adduced in the motion for reconsideration which we now decide fail to convince us that we should modify our judgment.
As to the scope of the phrase “petition denied,” appearing in our aforesaid decision of November 2, it is enough to say that it simply means that less than three of the seven judges who constitute this Court were inclined to issue the writ, but in nowise does it import an expression of the opinion of the Court upon the merits of the ease which has been the object of the petition. See Algarín v. District Court, 59 P.R.R. 848; Pérez v. District Court, 58 P.R.R. 454; Sunal v. Large, 332 U. S. 174, 181; House v. Mayo, 324 U. S. 42, 48; United States v. Carver, 260 U. S. 482, 490; the opinions of Mr. Justice Frankfurter in the cases of Maryland v. Baltimore Radio Show, 338 U. S. 912, 917; Agoston v. Pennsylvania, 840 U. S. 844; Missouri Pacific Co. v. Group of Institutional Investors, 343 U. S. 982; Rosenberg et al. v. United States, 344 U. S. 889; and the dissenting opinion of Mr. Justice Frankfurter in MacAllister v. United States, 348 U. S. 19.
The motion for reconsideration will be denied.
Mr. Justice Ortiz did not participate herein.
Mr. Justice Belaval concurs in the result.